o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc corp b03 genin-119084-14 number release date uil ------------------------ ------ --------------------------- ---------------------- ------------------------ -------------------------------------- dear --------------- we respond to your request dated date for an information_letter regarding the general federal_income_tax consequences of a state law conversion of a corporation that is taxable under subchapter_c of the internal_revenue_code_of_1986 as amended the code for federal tax purposes specifically you ask about the federal_income_tax consequences to a for-profit corporation under state law taxpayer that seeks to convert into a non-profit corporation under state law you posit that the conversion may be accomplished under applicable state law by the taxpayer’s filing of amended articles of incorporation you also ask if the consequences are affected by the fact that the subchapter_c_corporation is a wholly owned subsidiary of an organization that is exempt from federal taxation under sec_501 of the code in general state non-profit corporations are exempt from state and local income and real_property taxation laws under various states provide that in certain circumstances a taxable business corporation may convert into a non-profit corporation in order to be exempt from state and local taxation in some states this conversion can be effected by amending the corporation’s certificate of incorporation and its bylaws to qualify as a non-profit corporation under state law and filing the required certificates with the state in accordance with the applicable sections of that state’s corporation law for federal tax purposes if a taxpayer has a plan or intention to liquidate into its parent_corporation that is exempt from federal taxation or itself requests recognition of exemption from federal_income_tax under sec_501 or any other provision of the code that would cause it to become a tax exempt entity within the meaning of sec_1_337_d_-4 of the income_tax regulations such change will affect its federal_income_tax consequences genin-119084-14 generally under the code a corporation must recognize gain_or_loss on a liquidating sale or distribution of its assets sec_336 under sec_337 there is an exception to this general_rule for a corporation that distributes property to an percent corporate_distributee in a complete_liquidation to which sec_332 applies sec_332 provides that no gain_or_loss shall be recognized by a corporation that receives property distributed in the complete_liquidation of its subsidiary however the exception under sec_337 is not applicable when the percent distributee is an organization that is exempt from federal taxation sec_337 alternatively if there is not a liquidation but a change in status for federal tax purposes the regulations under sec_337 would treat a taxable corporation’s change in status to a tax-exempt_entity as an asset transfer - as if the corporation transferred all of its assets to the tax-exempt_entity immediately before the change in status became effective - and require the taxable corporation to recognize gain_or_loss immediately before the deemed transfer as if the assets transferred were sold at their fair market values sec_1_337_d_-4 and sec_1_337_d_-4 the tax-exempt entities to which the regulations apply are defined in sec_1_337_d_-4 however a corporation that remains taxable under the code for federal_income_tax purposes despite a change in tax status under state law is not included in the definition of a tax-exempt_entity to which sec_1_337_d_-4 applies sec_1_337_d_-4 i - viii accordingly the conversion of a subchapter_c_corporation from a for-profit corporation to a non-profit corporation for state law purposes but that remains taxable for federal tax law purposes will not recognize gain_or_loss under sec_336 and sec_337 we intend for this letter to be for informational purposes only to call your attention to certain general principles of the federal tax law and not to constitute a ruling see revproc_2014_1 sec_2 2014_1_irb_7 date if you have any additional questions please contact our office at -------------------- sincerely filiz a serbes chief branch office of associate chief_counsel corporate
